Case: 10-30620     Document: 00511505579          Page: 1    Date Filed: 06/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 10, 2011
                                     No. 10-30620
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

JAMES KENNETH HUDNALL,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:09-CR-272-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent James Kenneth Hudnall has moved
for leave to withdraw and has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967). Hudnall has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. Counsel’s brief
satisfies the standards set forth in United States v. Flores, 632 F.3d 229 (5th Cir.
2011), regarding Hudnall’s sentencing but fails regarding the district court’s
compliance with Federal Rule of Criminal Procedure 11.                   Nevertheless, we

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30620   Document: 00511505579     Page: 2   Date Filed: 06/10/2011

                                 No. 10-30620

concur with counsel’s ultimate assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. As counsel’s
brief was filed only shortly after Flores was issued, he may not have had
sufficient time to become aware of those standards.      Counsel should make
certain that any future Anders brief he files fully conforms with Flores.




                                       2